 



Exhibit 10.17

2005 INCENTIVE AND NONQUALIFIED STOCK OPTION AGREEMENT

          THIS AGREEMENT, effective as of April ___, 2005, by and between FOREST
CITY ENTERPRISES, INC., an Ohio corporation of Cleveland, Ohio, (the “Company”)
and ______, an employee of the Company or a Subsidiary (the “Employee”). All
capitalized terms have the meanings set forth in the Forest City Enterprises,
Inc. 1994 Stock Plan (As Amended, Restated and Renamed as of June 8, 2004) (the
“Plan”) unless otherwise specifically provided.

WITNESSETH:

     WHEREAS, the Board of Directors of the Company (the “Board”) is of the
opinion that the interests of the Company and its shareholders will be advanced
by affording present and future executives and key employees an opportunity to
secure stock ownership in the Company;

     WHEREAS, the execution of an Incentive and Nonqualified Stock Option
Agreement substantially in the form hereof has been authorized by a resolution
of the Compensation Committee of the Board (the “Committee”) duly adopted on
April ___, 2005; and

     NOW THEREFORE, in consideration of the premises and the mutual covenants,
agreements and promises set forth herein, the parties hereto agree as follows:



1.        GRANT OF OPTION. The Company hereby grants to the Employee, effective
as of April ___, 2005 (the “Date of Grant”), a stock option (this “Option
Right”) to purchase under the Plan, an aggregate of ___shares of the presently
authorized Class A Common Stock, $0.33 1/3 par value, of the Company (the
“Shares”). With respect to ___Shares, the Option Right is intended to be an
“incentive stock option” (the “Incentive Stock Option Right”) within the meaning
of that term under Section 422 of the Internal Revenue Code of 1986, as amended,
and this Agreement shall be construed in a manner that will enable the Incentive
Stock Option Right to be so qualified and with respect to ___Shares, the Option
Right is intended to be a nonqualified stock option (the “Nonqualified Option
Right”) and shall not be treated as an “incentive stock option” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended.



2.        OPTION PRICE. The Option Price with respect to the Shares covered by
this Option Right shall be $___.___per Share, the Market Value per Share as of
the close of business on the Date of Grant.



3.        OPTION PERIOD; VESTING AND TIME OF EXERCISE OF OPTION RIGHT. (a) This
Option Right shall continue in effect for a period of 10 years from the Date of
Grant, except as such option period may be reduced as hereinafter provided in
Section 6 of this Agreement as a result of certain terminations of the
employment of the Employee.



  (b)   This Option Right shall be exercisable cumulatively over the option
period only in accordance with the following terms, conditions and provisions:

1



--------------------------------------------------------------------------------



 



  (i)   Except as otherwise provided in the Plan or this Agreement, this Option
Right shall not be exercisable prior to the second anniversary of the Date of
Grant, and upon such day this Option Right shall automatically become vested and
exercisable with respect to 25% of this Option Right. Thereafter, upon the third
anniversary of the Date of Grant, the Employee may exercise an additional 25% up
to 50% of this Option Right. Upon the fourth anniversary and thereafter until
the tenth anniversary of the Date of Grant, the Employee may exercise an
additional 50% up to 100% of this Option Right. Schedule I, attached hereto,
lists the number of Shares the Employee may exercise this Option Right for upon
the second, third and fourth through tenth anniversaries of the ten-year option
period.     (ii)   Except as hereinafter provided in Section 6 of this
Agreement, no part of this Option Right may be exercised unless the Employee is,
at the date of such exercise, in the employ of the Company or a Subsidiary, and
shall have been continuously so employed since the Date of Grant. Approved
absence or leave from the Company, or a Subsidiary, shall not be considered an
interruption of employment for the purposes of this Agreement.



4.        METHOD OF EXERCISE. Shares may be purchased pursuant to this Agreement
only upon receipt by the Secretary of the Company of notice in writing from
Employee of his or her intention to purchase, specifying the number of Shares as
to which he desires to exercise his Option Right, and said notice shall be
accompanied by the full amount of the purchase price in the form of: cash, a
certified or official bank check, a money order, a cashier’s check, or in Shares
that have been owned by the Employee for at least six months prior to the date
of exercise and having a market value at the time of exercise equal to the total
Option Price of the Shares subject to such exercise. Such form of written notice
is attached hereto. In no event shall this Option Right be exercisable as to
less than 25 Shares at any one time or all of the remaining Shares then subject
to this Option Right, if less than 25.



5.        OPTION RIGHT CONFERS NO RIGHTS AS COMMON STOCKHOLDER. The Employee
shall not be entitled to any privileges of ownership with respect to Shares
subject to this Option Right, unless and until purchased and delivered upon the
exercise of this Option Right, in whole or in part, and the Employee becomes a
stockholder of record with respect to such delivered Shares. The Employee shall
not be considered a stockholder of the Company with respect to any such Shares
not so purchased and delivered.



6.        TERMINATION OF OPTION RIGHT. (a) In the event the employment of the
Employee with the Company or a Subsidiary, shall terminate for any reason other
than disability (as defined in the Company’s Long Term Disability Plan, as
amended from time to time) (“Disability”), death, or Retirement, all rights to
purchase Shares pursuant to this Option Right (including rights to purchase
Shares thereunder which have accrued but which then remain unexercised) shall
forthwith cease and terminate.

2



--------------------------------------------------------------------------------



 



  (b)   In the event of the termination of the Employee’s employment because of
Disability, this Option Right may be exercised by the Employee, to the extent he
was entitled to do so on the date of termination of his employment, but not
later than ten years from the Date of Grant.     (c)   If the Employee’s
employment shall terminate by reason of Retirement, this Option Right shall
become immediately exercisable by the Employee on the date of his or her
Retirement until ten years from the Date of Grant.     (d)   If the Employee
shall die during his employment with the Company or a Subsidiary or during a
period of Disability, this Option Right may be exercised by the legal
representative of the Optionee, to the extent the Optionee was entitled to
exercise this Option Right at the time of his death until ten years from the
Date of Grant.     (e)   To the extent that this Option Right shall not have
been exercised within the period above provided due to his death, Retirement or
termination because of Disability, all further rights to purchase Shares
pursuant to such Option Right shall cease and terminate at the expiration of
such period.



7.        TRANSFERABILITY. (a) Except as provided in Section 7(b), this Option
Right may not be transferred by the Employee other than by will or the laws of
descent and distribution or pursuant to a domestic relations order. During the
Employee’s lifetime, this Option Right is exercisable only by the Employee or,
in the case of the Employee’s legal incapacity, only by his guardian or legal
representative, provided, however, that if so determined by the Committee, the
employee may, in a manner designated by the Committee, designate a beneficiary
to exercise the rights of the Employee under this Option Right upon the death of
the Employee. Absent such a designation, in a case of death, this Option Right
shall be exercisable by the executor, administrator or legal representative of
the deceased Employee.



  (b)   The Nonqualified Option Right only may be transferable by the Employee,
without payment of consideration therefor by the transferee, only to any one or
more members of the Employee’s immediate family; provided, however, that (i) no
such transfer shall be effective unless reasonable prior notice thereof is
delivered to the Company and such transfer is thereafter effected in accordance
with any terms and conditions that shall have been made applicable thereto by
the Committe and (ii) any such transferee shall be subject to the same terms and
conditions hereunder as the Employee. For the purposes of this Section 7, the
term “immediate family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Employee’s household (other than
a tenant or Employee), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Employee) control the management of assets, and any other entity in which these
persons (or the Employee) own more than fifty percent of the voting interests.

3



--------------------------------------------------------------------------------



 



  (c)   Except as permitted by the above, this Option Right may not be sold,
transferred, assigned, pledged, hypothecated or otherwise disposed of (whether
by operation of law or otherwise or be subject to execution, attachment or
similar process). Any attempted sale, transfer, assignment, pledge,
hypothecation or encumbrance, or other disposition of this Option Right shall be
null and void.



8.        CHANGE IN STOCK CAPITALIZATION. The Committee may make or provide for
such adjustments in the numbers of Shares covered by this Option Right, in the
price per share applicable to such Option Right and in the kind of shares
covered thereby, as the Committee, in its sole discretion, exercised in good
faith, may determine is equitably required to prevent dilution or enlargement of
the rights of the Employee that otherwise would result from (i) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, or (ii) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (iii) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event, the Committee, in its discretion, may provide in
substitution for this Option Right any or all other outstanding awards under the
Plan such alternative consideration as it, in good faith, may determine to be
equitable in the circumstances and may require in connection therewith the
surrender of all awards so replaced. The Company shall give the Employee written
notice of any change described in this Section 8.



9.        EMPLOYMENT RIGHTS. Nothing contained in the Plan or in any Option
Right granted pursuant to the Plan shall confer upon any Employee any right to
be continued in the employment of the Company or any Subsidiary, or interfere in
any way with the right of the Company, or such Subsidiary, to terminate his or
her employment at any time.



10.        AMENDMENTS TO PLAN AND AGREEMENT. (a) The Committee may, without
further action by the shareholders, from time to time, amend, alter, suspend or
terminate the Plan, except as otherwise required by applicable law or the rules
of the New York Stock Exchange or, if the Shares are not traded on the New York
Stock Exchange, the principal national securities exchange upon which the Shares
are traded or quoted.



  (b)   This Agreement may not be modified orally. Any amendment to the Plan
will be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Employee with respect to this Option Right
without the Employee’s written consent.



11.        DELIVERING OF SHARES. The Employee shall give notice of his intent to
exercise an Option Right, and Shares shall be delivered by the Company after
full payment of the Option Right Price in respect of the Shares delivered,
subject to the conditions of Section 4 hereof.



12.        CANCELLATION OF OPTION RIGHTS. The Committee may cancel any
unexercised portion of the Option if the Employee and while having rights to
purchase

4



--------------------------------------------------------------------------------



 



hereunder, engages in employment or activities which in any way directly or
indirectly, divert or attempts to divert from the Company any business
whatsoever, and which in the opinion of the Committee are contrary to the best
interests of the Company.



13.        NOTICES. Any notice to be given hereunder by the Employee shall be
sent by certified or registered mail addressed to the Company for the attention
of the Chairman of the Board, or the President, at its principal office,
Terminal Tower, 50 Public Square, Suite 1100, Cleveland, Ohio 44113-2267, and
any notice by the Company to the Employee shall be sent by certified or
registered mail addressed to the Employee at [address]. Either party may, by
notice given to the other in accordance with the provisions of this Section,
change the address to which subsequent notices shall be sent.



14.        AGREEMENT SUBJECT TO THE PLAN. This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. The
Employee hereby acknowledges receipt of a copy of the Plan.



15.        GOVERNING LAW. This Agreement shall be governed by the internal
substantive laws of the State of Ohio.



16.        WITHHOLDING TAXES. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the exercise of the
Option Right, the Employee shall pay the tax or make provisions that are
satisfactory to the Company for the payment thereof. The Employee may elect to
satisfy all or any part of any such withholding obligation by surrendering to
the Company a portion of the Shares that are issuable to the Employee upon the
exercise of the Option Right. If such election is made, the Shares so
surrendered by the Employee shall be credited against any such withholding
obligation at their Market Value per Share on the date of such surrender. In no
event, however, shall the Company accept Shares for payment of taxes in excess
of required tax withholding rates.



17.        MANDATORY NOTICE OF DISQUALIFYING DISPOSITION. Without limiting any
other provision hereof, the Employee hereby agrees that if he disposes (whether
by sale, exchange, gift, or otherwise) of any of the Incentive Stock Option
Right within two years of the Date of Grant or within one year of the transfer
of such Incentive Stock Option Right to the Employee, the Employee shall notify
the Company of such disposition in writing within 30 days from the date of such
disposition. Such written notice shall state the principal terms of such
disposition and the type and amount of the consideration received for such
Incentive Stock Option Right by the Employee in connection therewith.



18.        GENERAL. It is understood that wherever masculine pronouns are used
in this Agreement, it is intended to include the feminine pronouns as well as
the masculine.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, we have hereunto set our hands this ___ day of April,
2005.

     

  FOREST CITY ENTERPRISES, INC.


 
   

   

  Charles A. Ratner, President


 
   

   

  NAME, Employee

6



--------------------------------------------------------------------------------



 



Exercise of Stock Option

Forest City Enterprises, Inc.
Terminal Tower
50 Public Square, Suite 1100
Cleveland, Ohio 44113-2267

Ladies and Gentlemen:

          The undersigned Employee hereby exercises the Option Right granted to
him/her pursuant to the Incentive and Nonqualified Stock Option Agreement dated
April ___, 2005 between Forest City Enterprises, Inc. and the Employee with
respect to                      Shares covered by the Incentive Stock Option
Right of                      Shares covered by the Nonqualified Stock Option
Right; and:



(a)   tenders herewith $                      in payment of the Option Right
Price thereof by delivery of                                         . The name
and registered address on such certificate should be:

     

  (form of payment)
 
   

   
 
   

   
 
   

   

or

     
(b)
  to the extent permitted by law, elects to make a cashless exercise in
accordance with Section 6D of the Plan. A copy of this Notice and stock
certificates representing the Shares should be delivered to:
 
   

  .

   

   
The Employee’s social security number is: 
 

 



     

   

  Employee



    Dated:                                         

 